—Judgment, Supreme Court, New York County (Laura Visitacion-Lewis, J.), rendered September 15, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, 4V2 to 9 years and 2 to 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
Defendant’s motion to dismiss the indictment on the ground that he was deprived of his opportunity to appear before the Grand Jury was properly denied as untimely (CPL 190.50 [5] [c]). The present record fails to support defendant’s related ineffective assistance claim.
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Nardelli, J. P., Tom, Andrias, Rubin and Saxe, JJ.